DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of performing fault diagnosis and analysis for one or more vehicles, comprising the steps of: by one or more processors, obtaining design failure mode and effect analysis (DFMEA) data, wherein the DFMEA data specifies a plurality of failure modes of subsystems of the vehicle; by one or more processors, receiving diagnostic association data, wherein the diagnostic association data specifies, for each of a first set of the plurality of failure modes, diagnostic data that is associated with the failure mode, the diagnostic data associated with the failure modes including diagnostic trouble codes (DTCs) associated with the failure modes, respectively, wherein at least one DTC included in a first set of DTCs associated with a first vehicle subsystem is also included in a second set of DTCs associated with a second vehicle subsystem that is different than the first vehicle subsystem; by one or more processors, receiving vehicle operation signals association data, wherein the vehicle operation signals association data specifies, for each of a second set of the plurality of failure modes, vehicle operation signals data that is associated with the failure mode; by one or more processors, generating augmented DFMEA data that indicates a causal relationship between the diagnostic data and the first set of failure modes indicated by the diagnostic association data, and that indicates a causal relationship between the vehicle operation signals data and the second set of failure modes indicated by the vehicle operation signals association data, wherein the augmented DFMEA data is generated based on the DFMEA data, the diagnostic association data, and the vehicle operation signals association data, by one or more processors, generating a dependency model based on the augmented DFMEA data, wherein the dependency model indicates causal relationship(s) between the first subsystem failure modes and the second subsystem failure modes; by one or more processors, performing fault diagnosis and analysis for the one or more vehicles using the dependency model, the fault diagnosis and analysis including, based on the at least one DTC being included in both the first and second sets of DTCs associated with the first and second vehicle subsystems, respectively, diagnosing a failure in the first vehicle subsystem and not the second vehicle subsystem; and by one or more processors, displaying the diagnosis on a display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A method of performing fault diagnosis and analysis for one or more vehicles, comprising the steps of: by one or more processors, obtaining design failure mode and effect analysis (DFMEA) data, wherein the DFMEA data specifies a plurality of failure modes including first vehicle subsystem failure modes and second vehicle subsystem failure modes; by one or more processors, receiving diagnostic association data, wherein the diagnostic association data specifies, for each of a first set of the plurality of failure modes of the first vehicle subsystem, one or more diagnostic trouble code(s) (DTC(s)) that are associated with that failure mode and, for each of a second set of the plurality of failure modes of the second vehicle subsystem, one or more DTCs that are associated with that failure mode, wherein at least one DTC included in a first set of DTCs associated with the first vehicle subsystem is also included in a second set of DTCs associated with the second vehicle subsystem that is different than the first vehicle subsystem; by one or more processors, receiving vehicle operation signals association data, wherein the vehicle operation signals association data specifies, for each of a second set of the plurality of failure modes, vehicle operation signals data that is to be associated with the failure mode; generating augmented DFMEA data that indicates the DTC(s) that are observable at the one or more vehicles when the one or more vehicles are experiencing any failure mode(s) of the first set of failure modes, and that indicates the vehicle operation signals data that is observable at the one or more vehicles when the one or more vehicles are experiencing any failure mode(s) of the second set of failure modes, wherein the augmented DFMEA data is generated based on the DFMEA data, the diagnostic association data, and the vehicle operation signals association data; generating a dependency model based on the augmented DFMEA data, wherein the dependency model indicates causal relationships between the first subsystem failure modes and the second subsystem failure modes; performing fault diagnosis and analysis for the one or more vehicles using the dependency model, the fault diagnosis and analysis including, based on the at least one DTC being included in both the first and second sets of DTCs associated with the first and second vehicle subsystems, respectively, diagnosing a failure in the first vehicle subsystem and not the second vehicle subsystem; and by one or more processors, displaying the diagnosis on a display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, A vehicle fault diagnosis and analysis system, comprising: one or more computers each having one or more a-processors; and memory storing computer instructions that are executable by the one or more computers, wherein the memory is communicatively coupled to the one or more computers; wherein, when the computer instructions are executed by the one or more computers, the vehicle fault diagnosis and analysis system: obtains augmented design failure mode and effect analysis (DFMEA) data that indicates diagnostic data that is observable at one or more vehicles when the one or more vehicles are experiencing any failure mode(s) of a first set of failure modes, and that indicates vehicle operation signals data that is observable at the one or more vehicles when the one or more vehicles are experiencing any failure mode(s) of a second set of failure modes, wherein the augmented DFMEA data is generated based on DFMEA data, diagnostic association data, and vehicle operation signals association data, wherein the augmented DFMEA data indicates that at least one DTC included in a first set of diagnostic trouble codes (DTCs) associated with a first vehicle subsystem is also included in a second set of DTCs associated with a second vehicle subsystem that is different than the first vehicle subsystem: generates a dependency model based on the augmented DFMEA data, wherein the dependency model indicates causal relationship(s) between the first subsystem failure modes and the second subsystem failure modes; performs fault diagnosis and analysis for the one or more vehicles using the augmented DFMEA data, the fault diagnosis and analysis including, based on the at least one DTC being included in both the first and second sets of DTCs associated with the first and second vehicle subsystems, respectively, diagnosing a failure in the first vehicle subsystem and not the second vehicle subsystem; and displays the diagnosis on a display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661